United States Court of Appeals
      for the Federal Circuit
                ______________________

         INTELLECTUAL VENTURES I LLC,
        INTELLECTUAL VENTURES II LLC,
                Plaintiffs-Appellees

    INVENTION INVESTMENT FUND II, LLC,
INTELLECTUAL VENTURES MANAGEMENT, LLC,
     INVENTION INVESTMENT FUND I, L.P.,
         Third Party Defendants-Appellees

                           v.

   CAPITAL ONE FINANCIAL CORPORATION,
     CAPITAL ONE BANK (USA), NATIONAL
    ASSOCIATION, CAPITAL ONE, NATIONAL
                  ASSOCIATION,
     Defendants/Third Party Plaintiffs-Appellants
               ______________________

                      2018-1367
                ______________________

    Appeal from the United States District Court for the
District of Maryland in No. 8:14-cv-00111-PWG, Judge
Paul W. Grimm.
                ______________________

    ON PETITION FOR REHEARING EN BANC
             ______________________

    MATTHEW J. MOORE, Latham & Watkins LLP, Wash-
ington, DC, filed a combined petition for panel rehearing
2         INTELLECTUAL VENTURES I LLC v. CAPITAL ONE FINANCIAL
                                                          CORP


and rehearing en banc for defendants/third party plain-
tiffs-appellants. Also represented by GABRIEL BELL, ALAN
J. DEVLIN, ADAM MICHAEL GREENFIELD, BLAKE STAFFORD;
CHRISTOPHER S. YATES, San Francisco, CA; ROBERT A.
ANGLE, Troutman Sanders LLP, Richmond, VA.
    ROBERT E. FREITAS, Freitas & Weinberg LLP, Redwood
Shores, CA, filed a response to the petition for plaintiffs-
appellees and third party defendants-appellees. Also rep-
resented by JESSICA N. LEAL, DANIEL J. WEINBERG.
                       ______________________


      Before PROST, Chief Judge, NEWMAN, LOURIE, DYK,
    O’MALLEY, REYNA, WALLACH, TARANTO, CHEN, HUGHES,
                 and STOLL, Circuit Judges *.

PER CURIAM.
                            ORDER
    Appellants Capital One Financial Corporation, Capital
One Bank (USA), National Association and Capital One,
National Association filed a combined petition for panel re-
hearing and rehearing en banc. A response to the petition
was invited by the court and filed by Appellees Intellectual
Ventures I LLC, Intellectual Ventures II LLC, Intellectual
Ventures Management, LLC, Invention Investment Fund
I, L.P. and Invention Investment Fund II, LLC. The peti-
tion and response were first referred to the panel that
heard the appeal. The panel denied the petition for panel
rehearing in a separate order. The petition and response
were also referred to the circuit judges who are in regular
active service.




      *   Circuit Judge Moore did not participate.
INTELLECTUAL VENTURES I LLC v. CAPITAL ONE FINANCIAL    3
CORP


   Upon consideration thereof,
   IT IS ORDERED THAT:
   The petition for rehearing en banc is denied.
   The mandate of the court will issue on December 18,
2019.


                                 FOR THE COURT

December 11, 2019                /s/ Peter R. Marksteiner
      Date                       Peter R. Marksteiner
                                 Clerk of Court